Citation Nr: 9914173	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right ankle 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


REMAND

When the veteran filed his substantive appeal in 
February 1996 he indicated a desire to appear before the 
Board at the RO.  The record reflects that he did not appear 
for a scheduled hearing in May 1998.  He subsequently filed a 
motion for a new hearing that was granted on April 6, 1999.  
Although an April 16, 1999 report of contact, regarding 
inquiry to the veteran about a hearing, reflects that before 
the individual making the inquiry could finish explaining the 
veteran said "forget it" and hung up, the record does not 
contain any written document, signed by the veteran, 
withdrawing the request for a hearing or written notice to 
the veteran scheduling him for a hearing subsequent to the 
granting of the motion for a new hearing. 

In light of the above, the appeal is REMANDED to the RO for 
the following:  

The RO should schedule the veteran for a 
hearing before the Board at the RO.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to 

the ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










